Citation Nr: 1618411	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-17 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for brain damage.  

2.  Entitlement to service connection for a lung or respiratory disability.  


REPRESENTATION

Appellant represented by:	Robert C. Brown Jr., Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  He received notice of this determination in November 2012.  The Veteran testified before the Board at an October 2013 hearing.  The hearing transcript was associated with the claims file.  

The Veteran filed a claim seeking service connection for a lung disorder and brain damage in August 2011.  In the September 2011 VCAA letter, the AOJ noted that the Veteran's claim for service connection for residuals of pneumonia (which was now claimed as lung condition) was previously denied in a prior rating decision.  The Veteran's claims file has since been rebuilt and is now incomplete.  As such, there is no prior denial of record for the claim of service connection for a lung condition.  As such, the issue of service connection for a lung or respiratory disability will be decided on the merits

This matter was previously before the Board in June 2015 at which time it was remanded for additional development.  Following the development, and by way of a November 2015 rating decision, the AOJ combined the Veteran's claimed psychiatric disorders (emotional stress and bed wetting and an acquired psychiatric disorder) and recharacterized these issues as service connection for depressive disorder, and granted service connection for this disorder, evaluating it as 70 percent disabling, effective August 20, 2011.  Hence, the prior claims seeking service connection for emotional stress and bed wetting and an acquired psychiatric disorder are not before the Board and will not be addressed in the decision below.  See 38 C.F.R. § 20.200 (2015); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  The appeal has since been returned to the Board.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) has been raised in the Veteran's March 2016 VA 21-8940 Application for Increased Compensation Based on Unemployability but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for brain damage will be addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A lung or respiratory disability had its onset many years after service, and was not incurred or aggravated during the Veteran's period of service.  


CONCLUSION OF LAW

A lung or respiratory disability was not incurred in service, and is not the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. § 3.159 (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through the September 2011 and November 2011 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, he was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim. 

The Board finds that the notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159 ) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned letters.  In addition, these letters provided the Veteran with information regarding the type of evidence necessary to establish a disability rating and an award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board finds that the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.  

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes all available service treatment records, VA treatment records, VA examination reports, private medical records, and statements from the Veteran.  Pursuant to the June 2015 Board remand instructions, the Veteran's pertinent medical records issued from the Social Security Administration (SSA), as well as his updated VA treatment records from the Oklahoma VA medical center (VAMC), dated from March 2011 to December 2015, were associated with the paperless claims file in June 2015 and January 2016.  In response to the Veteran's contentions that he was treated at the Okmulgee Memorial Hospital and at Oklahoma VAMC in 1973, very soon after his separation from service, the AOJ attempted to retrieve these records.  Despite, however, a number of written requests, and telephonic efforts, they were unsuccessful in retrieving these records.  In correspondence dated in December 2015, a representative from Okmulgee Memorial Hospital indicated that they could not identify the Veteran as ever having been to their facility.  In July 2012, the AOJ issued a Formal Finding on the Unavailability of the Veteran's VA treatment records from both the Muskogee and Oklahoma VAMCs and detailed their effort in trying to obtain the specified records.   

Also, pursuant to the June 2015 remand instructions, in the June 2015 letter, the AOJ contacted the Veteran, and asked him to identify all his treating physicians, and to submit an Authorization and Consent to Release Information form to the VA so the VA could obtain the pertinent records and associate them with the claims file.  It does not appear that the Veteran completed any additional medical release forms.  As such, the requirements of the June 2015 remand instructions were ultimately accomplished, and VA therefore has no further duties to assist the Veteran in obtaining such evidence.  See 38 U.S.C.A. § 5103(c)(2).

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  A VA examination in connection to the claimed disorders was performed in May 2013, the report of which is of record.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a physical examination as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein have been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Pertinent Laws and Regulations

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The Veteran contends that he developed ongoing respiratory problems after being diagnosed with, and treated for, viral pneumonia in the military.  Specifically, the Veteran contends that his current respiratory problems are related to his in-service pneumonia.  He further claims to have experienced lung problems since his separation from service.  See September 2011 and November 2011 Statements of Veteran.  

Review of the service treatment records reflect that the Veteran was admitted to the Naval Hospital in January 1973 with a diagnosis of pneumonia.  The Narrative Summary portion of the clinical report recounted the Veteran's medical history, and it was noted in the report that the Veteran began complaining of generalized malaise, weakness and the onset of a dry cough.  It was noted that the Veteran was initially admitted to a Medical Holding Company, during which time, it was felt that he had an upper respiratory infection and should be monitored until his infection cleared.  Although he was initially admitted to the hospital for pneumonitis, after evaluating him, the medical examiner diagnosed him with viral pneumonia.  Progress notes following his admission to the Naval Hospital reflect ongoing treatment for pneumonia for the following month.  Results of a chest x-ray conducted several days after his admission revealed signs of "[f]ocal pneumonia left lower lobe."  A subsequent chest x-ray reflected that the left lower lobe pneumonia was essentially unchanged, reflecting minimal right lower lobe pneumonia.  The remainder of the Narrative Summary reflects that the Veteran's hospital course was uneventful and at the time of his discharge, his chest x-ray was normal, as were his blood studies.  

The Veteran was afforded a VA respiratory examination in May 2013, during which time he provided his military and medical history.  After interviewing the Veteran regarding his medical history, reviewing his claims file, and conducting a physical evaluation of the Veteran, the VA examiner determined that the post-service VA treatment records did not reflect a diagnosis of active lung condition.  The VA examiner acknowledged that the Veteran was admitted to the naval hospital with viral pneumonia while serving in the military in January 1973, and after being treated without antibiotics, he was discharged with clear chest x-rays.  According to the VA examiner, the Veteran's claimed condition was less likely than not incurred in or caused by an in-service injury, event, or illness.  In reaching this assessment, the examiner observed no diagnosis of a respiratory condition at present, and further noted that the Veteran had clear lung x-rays at the time of discharge from service following his treatment for pneumonia in 1973.  According to the examiner, the Veteran did not have any residuals of pneumonia at the time of his separation.  The VA examiner also noted that the Veteran started smoking cigarettes at 15 years of age, and continued to smoke one pack per day until he developed throat cancer in 1995.  According to the examiner, even if the Veteran did have a respiratory condition, this is likely to be related to smoking rather than a single episode of pneumonia which resolved completely in service.  

The Board notes that a September 2012 VA treatment report reflected a history of chronic obstructive pulmonary disorder (COPD).  Following his VA examination, a subsequent VA treatment report dated in May 2013 reflects that the Veteran was admitted to the Emergency Room with complaints of muscle spasms in the chest and dyspnea.  According to the Veteran, initially the dyspnea was during exertion, but over the past two weeks, it had escalated to the point that he was having dyspnea at rest.  After evaluating the Veteran, the ER physician assessed him with exacerbation of his COPD and acute bronchitis with pleurisy.   

Although the Veteran was not shown to have a respiratory disability at the time of his VA examination, the record reflects diagnoses of several respiratory conditions during the pendency of his claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a lung or respiratory disability.  Indeed, the competent medical evidence of record has not related the Veteran's disability to his period of service.  Although the May 2013 VA examiner determined that the Veteran did not have any type of lung/respiratory disability at the time of the examination, she acknowledged his treatment for pneumonia in service, and noted that his pneumonia had resolved at the time of his discharge.  She further noted that even assuming, arguendo, that he did have a respiratory condition, it would not be related to his military service.  In reaching this determination, the examiner noted that the Veteran had a twenty-five year history of smoking, adding that he had been a smoker from age 15 until developing throat cancer in 1995.  As such, the examiner attributed any possible respiratory disability that the Veteran may have suffered, or could potentially suffer from, to his history of smoking.  The more recent VA treatment records reflect that the Veteran continued to smoke on occasion despite indicating that he had quit.  

The Board finds the VA medical opinion to be highly probative as it is a definitive opinion based on a discussion with the Veteran regarding his medical history and current condition, a complete review of the medical records, and a physical examination.  The opinion is also consistent with the other evidence of record and is supported by a rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (which holds that factors for assessing the probative value of a medical opinion are the treatment provider's access to the claims file and the thoroughness and detail of the opinion.)  In this opinion, the examiner addresses both the prior diagnosis of pneumonia in service, which had reportedly resolved, as well as the more recent treatment records.  Although the VA examiner found that the Veteran did not have a diagnosed respiratory disability, the Veteran was assessed with COPD and acute bronchitis with pleurisy after the VA examination, and she only had access to the medical records prior to, and contemporaneous in time with VA examination.  Although additional VA treatment records reflected diagnoses of respiratory disabilities, the VA examiner addressed the etiology of any potential respiratory disabilities and provided an explanation for her determinations.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish their probative weight.  Thus, the Board finds that the May VA examiner's opinion is entitled to more probative weight than the Veteran's assertion that his disorder had its onset in service and/or is causally related to service.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.   

As for the Veteran's complaints of lingering respiratory problems since service, the Board notes that it may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints of or treatment for the relevant condition or symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37.  Notwithstanding that fact, the lack of contemporaneous medical records is something that the Board can consider and weigh against a Veteran's lay evidence.  Id.  According to the Veteran's statements, he continued experiencing respiratory symptoms and lung problems following his separation from service, and he began receiving treatment for these symptoms very soon after his separation from service.  

Although it appears that the Veteran was treated for pneumonia for the majority of his service, the records do not reflect that he was treated for pneumonia, residuals of pneumonia, or any respiratory problems for many years following his separation from service.  Indeed, the evidence of record is absent a clear diagnosis of respiratory problems until May 2013, forty-one years his separation from service (in 1972).  The Board acknowledges the Veteran's contentions that he was treated for pneumonia at Okmulgee Memorial Hospital from January 1973 to December 1973, and at the Oklahoma VAMC in 1973.  However, as noted above, despite numerous attempts, the Board was unable to retrieve any medical records pertaining to the Veteran's claimed residuals of pneumonia for these periods from either treatment facility.  Indeed, the earliest post-service treatment report issued from the Oklahoma VAMC, that is associated with the Veteran's claim, is dated in April 1998, twenty-six years after his separation from service.  This report is negative for any complaints of, or treatment for, any type of respiratory/lung condition.  Moreover, the majority of the Veteran's remaining post-service medical records, to include records issued from the Oklahoma Department of Corrections, reflect that he was seen for a number of health-related problems, but are absent any complaints of, or treatment for, a respiratory/lung condition.  It should be noted that a missed opportunity to report and seek treatment for his respiratory/lung problems weighs against the Veteran's current assertions.  The Board finds it difficult to believe that an individual would experience ongoing respiratory residuals for years following his initial in-service diagnosis, yet not seek treatment.  

Even accepting the Veteran's statements of ongoing respiratory symptoms as true, the record is absent any evidence demonstrating that the Veteran exhibited or experienced symptoms analogous to a lung or respiratory disability until more than forty years after service.  In any event, in the absence of any objective evidence to support his complaints of continuity of symptomatology in the years since service, the initial demonstration of the disability at issue forty years after service is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).  Therefore, service connection based on continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b) 

The Board has considered the Veteran's assertions that these symptoms are associated with either a respiratory or lung disability that is/are related to his time in service.  As a layperson, however, the Veteran is not competent to give a medical opinion on the diagnosis of a claimed disorder.  He is competent to report on symptoms he experienced either during or following service, but not to say what any diagnosis is.  Thus, although the Veteran is competent to report symptoms observable to a layperson, such as shortness of breath or chest pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Further, the May 2013 VA examiner considered the Veteran's report of in-service and post-service symptoms in reaching their medical conclusions.  Consequently, in this case, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

For these reasons, the Board finds that the more convincing evidence shows that the Veteran's current lung/respiratory disability, presented many years after service; and is not shown to be causally related to his active military service.  For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of service connection.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a lung or respiratory disability is denied.


REMAND

The Veteran contends that his in-service pneumonia resulted in such extreme fevers which subsequently caused the development of brain damage and ongoing cognitive problems, to include memory loss, difficulty concentrating, and in inability to express his thoughts in writing without help from others.  See November 2011 Statement of Veteran.  

As discussed above, review of the service treatment records reflects that the Veteran was diagnosed with, and treated for, viral pneumonia during the greater duration of his period of service.  These records also reflect that his temperature ranged between 103 to 105 degrees during his hospital admission, and thus further support his contentions that he suffered from high fevers while being treated for pneumonia in service.  

The post-service records reflect that he was afforded a VA psychiatric examinations in connection to his claimed brain damage in May 2013 and in November 2015.  Although neither examiner determined there to be any evidence of brain damage, the Veteran has not been afforded the appropriate type of VA examination in connection to this disorder.  Indeed, during the May 2013 VA examination, it was noted that a neurological central nervous system (CNS) had been requested for this evaluation, but it does not appear that the Veteran was ever afforded this type of examination.  Indeed, although a number of the Veteran's symptoms have been attributed to his current psychiatric disorder, he should also be afforded a VA neurological or neuropsychiatric examination to determine whether there is any type of brain damage or cognitive impairment that could potentially be related to his diagnosed pneumonia in service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the matter must be remanded so the Veteran can be afforded an appropriate VA neurological and/or neuropsychiatric examination to determine whether he has any type of brain damage or cognitive impairment, separate and distinct from his psychiatric disorders, that may be etiologically related to his treatment for, and diagnosis of, pneumonia in service.  

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those whose records are already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed brain damage.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2. Then, schedule the Veteran for an appropriate VA neurological and/or neuropsychiatric examination with an appropriate physician for the purpose of ascertaining the nature and etiology of brain damage or cognitive impairment, he may have.  The paperless claims file must be made available to the examiner for review.  All indicated tests should be performed.  Consideration should be given to the Veteran's history and particularly to any statements regarding recurrence of symptoms since service.  

Following a review of the record and an evaluation of the Veteran, the examiner should determine whether the Veteran has any type of neurological or cognitive disorder manifested by brain damage or cognitive impairment.  The examiner should then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any neurological or cognitive disorder shown at any time during the pendency of the appeal, had its clinical onset in service or is otherwise related to the Veteran's military service, to include his treatment for, and diagnosis of viral pneumonia (along with the high fevers he experienced as a result of the pneumonia) in service.  The examiner should also differentiate between symptoms attributed to the Veteran's current neurological/cognitive disorder, and those symptoms attributed to his psychiatric disorder.  In addition, the examiner should comment as to whether any post-service factors discussed by the Veteran and/or noted in the record have contributed, or led, to the development of the Veteran's neurological/cognitive disorder.  

The examiner should provide a rationale upon which his/her opinions are based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his/her opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) or additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


